Citation Nr: 1733007	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability to include as secondary to the service-connected thoracic spine disability.  

2.  Entitlement to service connection for a cervical spine disability to include as secondary to the service-connected thoracic spine disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The matter was last before the Board in April 2015 when the Board granted service connection for a thoracic spine disability and remanded the claims for service connection for a lumbar spine disability and cervical spine disability for additional development.  


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the Veteran's preexisting lumbar spine disability was aggravated beyond the natural progression of the disability by his active service, or that he has a current lumbar spine disability that is secondary to his service-connected thoracic spine disability.

2.  The competent evidence does not demonstrate that the Veteran's currently diagnosed cervical spine disorder was incurred in service, within one year of his separation from service, or is otherwise etiologically related to his service or to his service-connected thoracic spine disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a lumbar spine disability, to include as secondary to the service-connected thoracic spine disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).

2.  The criteria for establishing service connection for a cervical spine disability, to include as secondary to the service-connected thoracic spine disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

This matter was filed as a fully developed claim (FDC) pursuant to VA's program to expedite claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a FDC, a Veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran.  See VA Form 21-526EZ.  

The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies VA's duty to notify. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records, personnel records and post-service VA treatment records have been associated with the claims file.  The Board notes that the RO sent correspondence to the Veteran in February 2016 and requested that he provide any additional evidence related to his claim.  The Veteran did not respond to that request.  

The Veteran was afforded a VA examination in January 2012.  On remand an additional VA examination was conducted in May 2016.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Under 38 U.S.C.A. § 1153, the burden falls on the veteran to establish aggravation of the preexisting disorder.  Id.; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe, 7 Vet. App. at 246.  If the presumption of aggravation arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Id.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  
38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service-connected disability. 

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Facts

The Veteran's service treatment records show that in March 1968, he was examined for entrance into service and noted to have a healed sprain of the lumbar spine that was not considered disqualifying.  Additional details were provided in the accompanying orthopedic consultation note, which showed that the Veteran had injured his back playing ball in 1964 and been treated for myositis.  After a physical examination and an x-ray, which showed very minor epiphysitis, the examiner found that the Veteran had a healed sprain of the lumbar spine and was capable of full duty in the Navy.

In September 1968, the Veteran suffered a back injury after someone jumped on his back while he was swimming.  The initial diagnosis at the time of emergency treatment was contusion of mid-back, and the Veteran was referred for an orthopedic consult.  In October 1968, the Veteran was discharged from the orthopedic service.  His initial diagnosis of contusion, middle back, was revised to fracture, compression, T5, with no neurological involvement.  This diagnosis was found to have been incurred in the line of duty and not due to the Veteran's misconduct.  He was also found fit for duty, with the recommendation that he be returned to 6 months limited duty at the end of which time he would be reevaluated.

On the same day that the Veteran was discharged from the orthopedic service at the Naval Hospital, he also appeared before a Navy Medical Board.  It was reported that in September 1968, the Veteran had been swimming in the pool when someone jumped from the diving board and landed so as to strike him in the upper back between the shoulders with both feet.  He could not breathe and could not talk, and there was immediate onset of pain at the base of the neck and the upper mid back with extension to the area of the rib cage.  X-rays of the cervical spine were normal in appearance, but x-rays of the thoracic spine revealed a marked compression deformity of the body of T5.  After a stay in the hospital, it was the Medical Board's impression that the Veteran had a healing compression fracture without neurological involvement involving the T5.  Continued immobilization was indicated and a course of physical therapy would be indicated following the removal of the cast.  It was also recommended that he be sent to limited duty for a period of 6 months, followed in the orthopedic clinic on a monthly basis, permitted to attend physical therapy on a daily basis, and reevaluated immediately prior to completion of his period of limited duty.

Also on two separate occasions in October 1968, the Veteran was seen for complaints of pain.  On the first occasion, he complained specifically of neck pain that lasted eight days.  It was noted that he had been recently discharged from the hospital following an injury to the back and was in a cast.  He was prescribed medication for the pain.  On the second occasion, he complained of aches and pains, generally.  His medications were continued.  

In March 1969 the Veteran returned before the Navy Medical Board for a reevaluation of his back after six months of limited duty.  It was noted that since the previous Medical Board, the Veteran had been seen at routine sick call on two occasions for pain associated with neck injury and presently had no complaints.  The Veteran also underwent another orthopedic evaluation wherein it was noted that he did not have any complaints.  He walked with a normal gait, had normal spinal curvature, and full range of motion in the dorsal and lumbar spine.  X-rays of the dorsal spine also showed good evidence of healing.  It was the opinion of the orthopedic consultant, as well as the Medical Board, that the Veteran was fit for return to full duty.

The Veteran's January 1970 separation physical examination was normal including a clinical evaluation of his spine, other musculoskeletal, upper extremities systems, and neurologic systems.

The Veteran was afforded a VA examination in January 2012.  In addition to the in-service injury noted in his service treatment records, the Veteran complained of progressively worsening lower back and neck pain and stiffness over the last 10 years without any new history of injury.  After a physical examination of the Veteran, T5 compression fracture, degenerative disc disease of the cervical spine, and lumbar spondylosis were diagnosed.  The examiner noted that the date of diagnosis for the T5 compression fracture was September 1968 and the date of diagnosis for the lumbar and cervical spine disabilities was January 2012.  The examiner also opined that the Veteran's current upper thoracic pain could likely be the result of the long-term effects of the residual deformity from his in-service injury; however, the degenerative changes noted in both his cervical and lumbar spines were more consistent with the normal aging process.  The examiner explained that since the Veteran did not start noticing pain and stiffness in his neck and low back until approximately 10 years earlier, it was less likely that his degenerative discs in his neck and hypertrophied facet joints in his lumbar spine were the result of his prior injury.

The Veteran was given another VA examination in May 2016.  The Veteran reported that onset of his low back pain began 20 years ago and reported no injury at the time.  He attributed the onset of back pain to his thoracic spine injury during service.  The examiner diagnosed degenerative arthritis of the spine and opined that the claimed condition was less likely than not incurred in or caused by his in-service injury.  As rationale for that opinion, the examiner explained that the Veteran was evaluated prior to entering service for a lumbar strain that was documented as healed.  There was no evidence of injury or pain to the lumbar spine during or in the immediate years following his active duty service.  There was also no objective evidence of any relationship between his low back disability and his service-connected thoracic spine compression fracture, as the conditions were not medically related and were separate entities.  The examiner noted that medical literature did not support a relationship between the two disabilities; thus, a nexus was not established.  The examiner also found that there was no objective evidence to support a determination of aggravation of the lumbar spine disability by his service-connected thoracic spine disability.  

Regarding the cervical spine, the Veteran reported an onset of cervical spine pain about 12 to 15 years ago with no injury at that time.  He attributed the onset of pain to his thoracic spine injury during service.  The examiner again diagnosed degenerative arthritis of the spine and opined that the claimed condition was less likely than not incurred in or caused by his in-service injury.  As rationale for that opinion, the examiner explained that there was no objective evidence of cervical spine injury or treatment for cervical spine condition during or immediately in the years following his active duty service.  Onset of cervical pain was not reported until after the year 2000; thus, no nexus was established.  The examiner also found that the Veteran's cervical disability was less likely than not due to or the result of his service-connected condition because there was no objective evidence that the thoracic compression fracture caused his cervical degenerative changes.  He stated that to determine causality for the cervical spine condition where there was no documentation of treatment for 30 years after his separation from service would require mere speculation.  As to whether the service-connected condition could have aggravated the cervical spine, the examiner stated that would also require mere speculation and again explained that there was no objective evidence for cervical spine condition during or immediately after the Veteran's service and no record of treatment for cervical spine condition within at least 20 years from his active duty service.

Lumbar Spine

The Veteran had a preexisting lumbar spine injury that was noted on his entrance examination; therefore the presumption of soundness does not apply in the case.  The question is whether the condition was aggravated during service.  

The Veteran's service treatment records do not show objective evidence that he was treated for a lumbar spine disability.  The record does show that the Veteran was treated for his service-connected thoracic spine disability but not specifically his lumbar spine.  The January 1970 separation examination showed the Veteran's back as normal.  The May 2016 VA examiner also found that there was no evidence of injury or pain to the Veteran's lumbar spine during or in the immediate years following his active duty service.  Based on the foregoing, it is not shown that the Veteran's preexisting lumbar spine injury was aggravated by his service.  Therefore, the presumption of aggravation is not for application in this case.

To the extent it may be argued that the Veteran has a current and separate lumbar spine disability from the one that preexisted his service, the January 2012 VA examiner opined that the degenerative change noted currently in his lumbar spine were more consistent with the normal aging process.  The May 2016 VA examiner similarly opined that the Veteran's current lumbar spine disability was not related to his service as there was no evidence of injury or pain to the lumbar spine during or in the immediate years following his active duty service.  Furthermore, the examiner opined that the Veteran's lumbar spine was not secondary to his service-connected thoracic disability as there was no evidence to support a finding that the service-connected disability had either caused or aggravated the claimed condition.  The examiner explained that there was no objective evidence of any relationship between the two disabilities as they were not medically related and were separate entities.  As support for that opinion, the examiner noted that medical literature did not support a relationship between the two disabilities.  

Although the Veteran has been diagnosed with a lumbar spine disability, the weight of the evidence is against a finding that the condition was caused or aggravated by his service or his service connected-thoracic spine disability.  The Board has taken all medical opinions of record into consideration and finds the May 2016 VA examiner's opinion has great probative value.  In this regard, the VA examiner's opinion was based on a thorough review of the Veteran's medical records and examination of the Veteran.  The opinion is supported by a detailed rationale, including a review of medical literature, and specifically discussed why the evidence did not support a finding that the Veteran's lumbar spine disability was caused or aggravated by his service-connected thoracic spine disability.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  The opinion is also based on an accurate understanding of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board acknowledges the Veteran's assertion that his lumbar spine disability is related to his military service or his service-connected disability.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the lumbar spine condition is a medical question not subject to lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise and experience. 

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's lumbar spine disability.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claim of service for a lumbar spine disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Cervical spine

The Board notes that the Veteran has been diagnosed with degenerative joint disease of the cervical spine.  It is recognized that degenerative joint disease is a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be warranted solely on the basis of continuity of symptomatology.  The Veteran in his January 2012 VA examination indicated that pain and stiffness in his neck did not begin until 10 years prior.  In his May 2016 VA examination, he reported an onset of cervical spine pain about 12 to 15 years prior.  In light of the foregoing, an award of service connection on the basis of continuity of symptoms is not warranted.  Additionally, presumptive service connection based on the finding of a chronic disease is not warranted because the evidence of record does not show that the Veteran's cervical spine degenerative joint disease manifested to a compensable degree within one year after discharge from service in February 1970.  38 C.F.R. §§ 3.307(a), 3.309(a).  

As to whether the Veteran's cervical spine is otherwise related to his service, to include his thoracic injury therein, the January 2012 VA examiner opined that the degenerative changes noted in the Veteran's cervical spine were more consistent with the normal aging process.  The May 2016 VA examiner similarly opined that the Veteran's cervical spine disability was less likely than not incurred in or caused by his in-service injury.  The examiner explained that there was no objective evidence of cervical spine injury or treatment for cervical spine condition during or immediately in the years following his active duty service, and that the Veteran did not report experiencing pain in his cervical spine until after the year 2000.  

Regarding the question of secondary service connection, the May 2016 VA examiner also opined that the Veteran's cervical disability was less likely than not due to, the result of, or aggravated by his service-connected condition because there was no objective evidence that the thoracic compression fracture caused his cervical degenerative changes.  

The Board has taken all medical opinions of record into consideration and finds the May 2016 VA examiner's opinion of great probative value.  The examiner found that the Veteran's cervical spine disability was not secondarily related to his service-connected disability because there was no objective evidence that the thoracic compression fracture caused his cervical degenerative changes.  The Veteran's October 1968 service treatment records include a notation of neck pain for eight days but there is no indication that he received treatment for pain.  Additionally, the October 1968 medical board report indicated an x-ray of the Veteran's cervical spine was normal.  As it relates to aggravation the examiner also noted there was no objective evidence for cervical spine condition during or immediately after the Veteran's service and no record of treatment for cervical spine condition within at least 20 years.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

In this regard, the VA examiner's opinion was based on a thorough review of the Veteran's medical records and examination of the Veteran.  The opinion is supported by a detailed rationale and specifically discussed why the evidence did not support a finding that the Veteran's cervical spine disability was caused or aggravated by his service-connected thoracic spine disability.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  Specifically, the VA examiner cited the lack of objective treatment for the Veteran's cervical spine disability as well as the Veteran's lack of complaints of neck pain for many years after service.  As noted above the October 1968 medical board also indicated an x-ray of the Veteran's cervical spine was normal.  The opinion is also based on an accurate understanding of the Veteran's medical history.  

The Board acknowledges the Veteran's assertion that his cervical spine disability is related to his military service or service-connected disability.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the cervical spine disability is a medical question not subject to lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise and experience. 

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's lumbar spine disability.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claim of service for a cervical spine disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for the lumbar spine is denied. 

Service connection for the cervical spine is denied. 




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


